Citation Nr: 0500782	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  00-13 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial increased disability rating for 
left ulnar nerve entrapment, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from May 1997 to July 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board notes that the veteran initially presented a notice 
of disagreement and perfected his appeal with regards to the 
disability ratings assigned to left ulnar entrapment and his 
left shoulder clavicular fracture with malunion.  However, a 
March 2004 rating decision increased the veteran's disability 
rating to 30 percent disabling.  The veteran did not present 
a notice of disagreement with the March 2004 rating decision.  
Accordingly, this matter is not before the Board.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The postoperative left ulnar neuropathy is characterized 
by numbness and tingling through the hand; and tenderness 
through the cubital tunnel with reproduction of the ulnar 
dysesthesias with Tinel's, which is productive of no more 
than mild impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
postoperative left ulnar entrapment have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8516 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed March 1998 rating decision, an April 
2000 statement of the case (SOC), and supplemental statements 
of the case (SSOC) dated in December 2000 and May 2004, 
notice thereof in June 2004, that discussed the pertinent 
evidence, and the laws and regulations related to the claims 
on appeal.  Moreover, these documents essentially notified 
them of the evidence needed by the veteran to prevail on his 
claims.  

In addition, in an April 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also informed of what he could do to help with 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letter dated in April 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issue on appeal, the RO issued a rating 
decision in March 1998.  In April 2004, the RO provide notice 
to the claimant regarding what information and evidence is 
needed to substantiate his claim on appeal, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit pertinent evidence pertaining 
to his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in April 2004 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was mailed to the appellant in June 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, and VA examination report.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record, and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

Laws/Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 3 8 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not the veteran 
raised them, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The veteran's left hand disability is currently evaluated as 
10 percent disabling for mild incomplete paralysis under 
Diagnostic Code 8516.  Diagnostic Code 8516 sets forth the 
criteria for rating disabilities involving the ulnar nerve, 
including manifestations in the ring finger and little 
finger.  Mild incomplete paralysis warrants a 10 percent.  
Moderate incomplete paralysis warrants a rating of 20 
percent, while severe incomplete paralysis is assigned a 30 
percent rating for the minor extremity.  It is noted that the 
term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve.  Where the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.

Under this code, a maximum evaluation of 50 percent is 
warranted for complete paralysis of the ulnar nerve of the 
minor upper extremity, which is defined as being manifested 
by the "griffin claw" deformity due to flexor contraction of 
the ring and little fingers, very marked atrophy in the 
dorsal interspace and thenar and hypothenar eminences; loss 
of extension of the ring and little fingers, inability to 
spread the fingers (or reverse), inability to adduct the 
thumb; and weakened flexion of the wrist.  Since the veteran 
is right-hand dominant, his disability is rated as impairment 
of the minor upper extremity.



Analysis

A November 1998 rating decision originally denied the veteran 
service connection for numbness in fingers, left hand.  The 
veteran resubmitted his claim for service connection for his 
left hand condition in December 1998.  The veteran underwent 
an ulnar nerve decompression in December 1998.  The veteran's 
symptoms were completely localized to his fourth and fifth 
fingers; at the time of surgery he was completely numb in the 
ulnar distribution of his hand. He also had decreased 
strength in the intrinsic muscles.  An EMG revealed ulnar 
neuropathy distal to the elbow.  Upon discharge, he was 
experiencing no pain in the left upper extremity and he was 
able to move all digits with no problem.  December 1998 
neurosurgery follow up reports revealed that the veteran had 
good strength; he had ulnar sensory loss but he was expected 
to recover in a few months.  A March 1999 rating decision 
granted service connection for ulnar entrapment, left 
secondary to left shoulder clavicular fracture with malunion 
and awarded a noncompensable evaluation.  The veteran 
presented an April 1999 notice of disagreement.

The veteran presented for a May 1999 VA examination.  The 
veteran asserted that he experiences tingling in the ulnar 
digits of his left hand and that he has noted no changes in 
his symptoms since his December 1998 ulnar nerve release.  
The examiner remarked "given the fact that he still has 
positive Tinel's in the cubital tunnel, I suspect his 
decompression was incomplete, and an anterior transposition 
of the ulnar nerve was not performed."  Following the May 
1999 VA examination, an August 1999 rating decision increased 
the veteran's disability rating to 10 percent.  The veteran 
perfected his appeal in June 2000.  The Board notes that the 
veteran failed to report for his VA examinations scheduled in 
August 2000.

During a July 2001 VA scars examination, the veteran reported 
increasing recurrence of numbness and tingling through the 
ulnar aspects of the hand.  Examination revealed positive 
Tinel's through the cubital tunnel with radiation and 
discomfort down into the ulnar digits; he had no evidence of 
intrinsic atrophy.  The examiner's impressions were history 
of cubital tunnel syndrome, left, status post decompression 
with tender scar; and ulnar neurapraxia, left, mild.  

The veteran presented for an additional examination in May 
2004.  The examiner asserted that the veteran was right hand 
dominant.  The veteran continued to experience numbness and 
tingling through the hand.  Examination findings included 
tenderness through the cubital tunnel with reproduction of 
the ulnar dysesthesias with Tinel's.  The examiner's 
impressions were left shoulder clavicle fracture with mild 
malunion; probable internal derangement, left shoulder; and 
ulnar entrapment, left, status post cubital tunnel release.  

Upon review of the aforementioned evidence, it cannot be 
concluded the disability picture at issue reflects more than 
mild incomplete paralysis.  The veteran's symptomatology 
includes numbness and tingling through the hand; and 
tenderness through the cubital tunnel with reproduction of 
the ulnar dysesthesias with Tinel's. The Board notes that the 
veteran did not report any recent treatment for his left 
ulnar condition and that the medical evidence of record did 
not reveal treatment since his December 1998 ulnar nerve 
decompression.  Moreover, the medical evidence does not 
support the contention that the veteran experiences paralysis 
of ulnar nerves.  The Board also notes that any loss of range 
of motion of the elbow is addressed in the veteran's service 
connected left elbow disability rating.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
an increased disability rating for veteran's service 
connected left ulnar nerve entrapment is denied.  38 C.F.R. § 
4.3.


ORDER

An initial increased disability rating, in excess of 10 
percent, for left ulnar nerve entrapment is denied.




	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


